 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 49 
In the House of Representatives, U. S.,

January 25, 2011
 
RESOLUTION 
Providing Capitol-flown flags for recipients of the Medal of Honor. 
 
 
1.Short titleThis resolution may be cited as the Staff Sergeant Salvatore A. Giunta Medal of Honor Flag Resolution. 
2.Providing capitol-flown flags for recipients of medal of honor 
(a)In generalAt the request of a recipient of the Medal of Honor or an immediate family member of a recipient of the Medal of Honor, the Representative of the recipient or the Representative of the family member (as the case may be) may provide the recipient or the family member with a Capitol-flown flag, together with the certificate described in subsection (c), except that not more than one flag may be provided under this resolution with respect to the Medal of Honor recipient involved. 
(b)No cost to familyA flag provided under this section shall be provided at no cost to the individual receiving the flag. 
(c)Certificate DescribedThe certificate described in this subsection is a certificate which is signed by the Speaker of the House of Representatives and the Representative providing the flag, and which reads as follows: This flag has been flown over the United States Capitol, in honor of the service and sacrifice of recipients of the Medal of Honor, the highest honor awarded to members of the Armed Forces for valor in combat, with profound gratitude on behalf of the United States House of Representatives.. 
(d)DefinitionsIn this section— 
(1)the term Capitol-flown flag means a United States flag flown over the United States Capitol in honor of the Medal of Honor recipient involved; and 
(2)the term Representative includes a Delegate or Resident Commissioner to the Congress. 
3.Regulations and procedures 
(a)In generalNot later than 30 days after the date of the date of the adoption of this resolution, the Clerk of the House of Representatives shall issue regulations for carrying out this resolution, including regulations to establish procedures (including any appropriate forms, guidelines, and accompanying certificates) for requesting a Capitol-flown flag. 
(b)Approval by committee on house administrationThe regulations issued by the Clerk under subsection (a) shall take effect upon approval by the Committee on House Administration of the House of Representatives. 
 
Lorraine C. Miller,Clerk.
